245 F.2d 60
Howard Vincent PERNO, Appellant,v.UNITED STATES of America, Appellee.
No. 15367.
United States Court of Appeals Ninth Circuit.
June 5, 1957.Rehearing Denied July 11, 1957.

Howard Vincent Perno, appellant, in pro. per.
Laughlin E. Waters, U.S. Atty., Norman W. Neukom, Louis Lee Abbott, Asst. U.S. Attys., Los Angeles, Cal., for appellee.
Before STEPHENS, CHAMBERS and BARNES, Circuit Judges.
PER CURIAM.


1
Appellant appeals to this court from an adverse ruling of the district court under what was essentially a determination in a proceeding under 28 U.S.C. § 2255.  He also asks for a writ to bring himself before this court.


2
We have examined all of his papers.  No useful purpose would be served by appellant appearing before us.  Counsel for the government waived in this court oral argument in behalf of the government.  Appellant has no flat right to appear in this type of proceeding.  Most of appellant's points are those which he could have made on appeal, if he had taken one, but he cannot put them in under a § 2255 proceeding.


3
Primarily, the appellant's grievance concerns the severity of his sentence.  His was, in the main, a narcotics case, although there was a conviction on an assault count too.  We find the sentence to be a 'stiff' one, but within the limits accorded the trial judge by statute.  Also, appellant makes some attack on his self-chosen counsel at the trial.  We do interpolate that from our examination this attack hardly seems fair.


4
An extended opinion here does not seem justified.  The brief of the attorney for the government appears to be a fair presentation.  In detail that brief explains why, in the present posture of the case we can do nothing for the appellant, Perno.


5
Affirmed.